           Case 5:20-cv-00704-D Document 19 Filed 12/11/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

JIMMIE JOHNSON,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-20-704-D
                                                  )
BRYAN LOUTZENHISER and                            )
GARY KOCH TRUCKING, INC.,                         )
                                                  )
       Defendants.                                )

                                         ORDER

       Defendant Gary Koch Trucking, Inc. (“GKT”) brings before the Court a Partial

Motion to Dismiss [Doc. No. 8] seeking dismissal of Plaintiff’s negligent entrustment

claim pursuant to Fed. R. Civ. P. 12(b)(6). Plaintiff has filed a Response in Opposition

[Doc. No. 13] and Defendant has replied [Doc. No. 14]. The matter is now at issue.

                                     BACKGROUND

       Plaintiff filed a Petition [Doc. No. 1-2] in Oklahoma state court alleging that he was

injured as a result of a vehicle collision involving Defendant Loutzenhiser, who is an

employee of GKT and was driving a semitruck owned by GKT. See Petition at ¶¶ 6-8. In

addition to a negligence claim against Defendant Loutzenhiser, Plaintiff also raised a direct

negligence claim against GKT for “entrust[ing] the vehicle to Defendant Loutzenhiser at a

time when [GKT] knew or should have known that Defendant Loutzenhiser was not was

not [sic] a careful, competent, or safe driver.” See Id. GKT removed the action based on
           Case 5:20-cv-00704-D Document 19 Filed 12/11/20 Page 2 of 4




diversity jurisdiction [Doc. No. 1] and now seeks dismissal of Plaintiff’s negligent

entrustment claim, arguing that Plaintiff has failed to meet the federal pleading standard.1

                               STANDARD OF DECISION

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

enough facts that, when accepted as true, “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Although a

pleading “does not need detailed factual allegations,” it does require “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The burden is on the plaintiff to

plead factual allegations that “raise a right to relief above the speculative level.” Id.

                                       DISCUSSION

       A “claim for negligent entrustment exists when a person who owns or has

possession and control of an automobile allows another driver to operate the automobile

when the person knows or reasonably should know that the other driver is careless, reckless

and incompetent, and an injury results therefrom.” Green v. Harris, 70 P.3d 866, 868 (Okla.



1
   GKT’s Partial Motion to Dismiss also seeks dismissal of any negligent
hiring/retention/training/supervision claims brought by Plaintiff. However, Plaintiff
conceded      in    his    Response     that    he    did    not     plead    a   negligent
hiring/retention/training/supervision claim and is only asserting claims against GKT based
on respondeat superior liability and negligent entrustment. Accordingly, GKT’s request to
dismiss Plaintiff’s negligent hiring/retention/training/supervision claim with prejudice is
moot.


                                               2
            Case 5:20-cv-00704-D Document 19 Filed 12/11/20 Page 3 of 4




2003). Knowledge of the driver’s incompetence is a necessary component of a negligent

entrustment claim. Id.; see also Sheffer v. Carolina Forge Co., 306 P.3d 544, 548 (Okla.

2013).

         Here, Plaintiff asserts that GKT “knew or should have known Defendant

Loutzenhiser was not was not [sic] a careful, competent, or safe driver” and that GKT failed

to exercise “ordinary prudence…in making a determination regarding Defendant

Loutzenhiser’s competence to operate a motor vehicle.” See Petition at ¶¶ 8. These are,

however, merely “labels and conclusions” that will not suffice to state a claim. Twombly,

550 U.S. at 555. Setting aside these conclusory allegations, Plaintiff has failed to plead any

factual content showing that GKT had prior knowledge that Defendant Loutzenhiser was

a careless, reckless, or incompetent driver. Because Plaintiff has not alleged any facts

related to GKT’s knowledge of the driver’s incompetence, Plaintiff has failed to adequately

plead a claim for negligent entrustment and the partial motion to dismiss must be granted.

         Having determined that dismissal of the negligent entrustment claim is warranted,

the Court must consider whether Plaintiff should be granted leave to amend to correct the

noted deficiencies. “’Ideally, if it is at all possible that the party against whom the dismissal

is directed can correct the defect in the pleading or state a claim for relief, the court should

dismiss with leave to amend.’” Brever v. Rockwell Int'l Corp., 40 F.3d 1119, 1131 (10th

Cir. 1994) (quoting 6 C. Wright & A. Miller, Federal Practice & Procedure, § 1483, at 587

(2d ed. 1990)). However, leave to amend is not automatic and may be properly denied

where an amendment would be futile. Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir.

2004).


                                               3
          Case 5:20-cv-00704-D Document 19 Filed 12/11/20 Page 4 of 4




       In this case, the Court concludes that the deficiencies are capable of being cured by

amendment. In his Response, Plaintiff argues that there is a factual basis for alleging that

GKT had prior knowledge of the driver’s incompetence and seeks leave to allege these

facts. At this stage, the Court cannot conclude that an amendment would be futile and

Plaintiff is therefore authorized to file an amended complaint.

                                        CONCLUSION

       As detailed above, Plaintiff has failed to state a claim for negligent entrustment

against Defendant GKT.

       IT IS THEREFORE ORDERED that Defendants’ Partial Motion to Dismiss

[Doc. No. 8] is GRANTED. Plaintiff’s negligent entrustment claim is dismissed without

prejudice. Plaintiff's request for leave to amend is also GRANTED. Plaintiff's amended

complaint shall be filed no later than 14 days from the date of this Order. Defendant's

response shall be filed in accordance with the deadline established by the Federal Rules of

Civil Procedure.

       IT IS SO ORDERED this 11th day of December, 2020.




                                             4
